PARKER, Judge.
Since defendant pled guilty this appeal presents only the question whether error appears on the face of the record proper. State v. Roberts, 279 N.C. 500, 183 S.E. 2d 647. None does. Before accepting the plea, the trial judge examined defendant and found that his plea was freely, understandingly and voluntarily made. Defendant’s signed transcript of plea supports these *592findings. The acceptance of the plea will not be disturbed on this appeal. State v. Jones, 278 N.C. 259, 179 S.E. 2d 433.
No error.
Judges Campbell and Morris concur.